The conclusions reached in this case are consistent with the views heretofore expressed by this Court as to the validity of Chapter 14572, Laws of Florida, 1929, and the Legislative policy expressed in such legislation. My views which are contrary to the Court's as expressed in other cases involving this statute have heretofore been expressed and were not adopted. So authority exists for the conclusion reached in this case and is found in the cases cited and other cases in which the validity of the Act was upheld. Upon the authority of such other decisions I concur in the conclusions reached.